ELLISON, J.
This case is before us for the third time. Two former judgments for plaintiff were reversed and a new trial directed. 79 Mo. App. 534; 90 Mo. App. 352. By reference to those volumes a full statement of the case will be found. The latter report contains a review of the evidence somewhat in detail. On the trial resulting in the present appeal plaintiff again prevailed on evidence which the parties concede is substantially as that given at the second hearing. The trial was conducted in substantial compliance with the views expressed by us, and we do not feel warranted in again disturbing the judgment. The result of our last investigation of the case was that plaintiff should not recover *585exemplary damages, but that he was entitled to compensation. Several points determined and discussed on the last áppeal are again presented, but we can not see any reason or room for conclusions different from those before announced.
It is now claimed that the evidence did not sustain the petition, in that the latter alleged that plaintiff’s eye was cut out, when the proof showed the sight was cut out and that afterwards surgeons removed the eyeball from the socket. It is common speech to say that one’s eye has been ‘ ‘ put out, ’ ’ when what is meant and understood is, that the sight has been put out. The instructions show that each party regarded the severing of plaintiff’s eye and destruction of sight as equivalent to cutting out the eye. We do not regard the matter as a failure of proof.
No exception was taken to instructions given for plaintiff; and the court’s action on the others was unexceptionable.
A question was asked by plaintiff as to defendant’s general reputation as a quarrelsome man, and on objection being sustained no answer was given. There is nothing to show that the question was asked in bad faith and for a sinister purpose, and if we.concede it to have been an improper question, we do not deem it cause for reversal.
The damages are said to be excessive. Such contention must be based on the ground that there were mitigating circumstances connected with the injury, for certainly the amount of the verdict ($2,500) is not too much for the wrongful destruction of an eye. It is manifest that the jury considered plaintiff’s improper conduct referred to by us on the former appeal as lessening his claim. But however that may be, no question of mitigation was made by defendant. No instruction was asked on that head.
Objection was made to remarks of counsel in argument in which he asked of the jury: ‘1 How much would *586you want to be paid to you for cutting out your eye? Think of that and allow plaintiff what you would demand for putting out your eye.” On objection, court and counsel explained that the remarks were only intended as an “illustration.” We do not wish to be understood as deciding that the remarks were beyond the legitimate province of counsel in argument, but surely it must be conceded that jurymen all understand that the pleading of the lawyer for large verdicts is not to be responded to unless demanded by the facts of the case. But, in addition to this, we are satisfied the remarks did not harm defendant. The verdict returned is the same in compensatory amount as was rendered in each of the .two preceding trials.
After consideration of all that has been offered in defendant’s behalf, we are satisfied, as before stated, that no cause exists for our again interfering with the result reached, and hence we affirm the judgment.
All concur.